Citation Nr: 9919645	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  96-40 588	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the discontinuation of apportionment of the veteran's 
compensation benefits was appropriate.	


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from May 1971 to July 1972, 
and in the National Guard from August 1980 to March 1982.  He 
had additional National Guard service prior to August 1980, 
but the character and period(s) of such service have not been 
verified.  The appellant is the veteran's former wife, acting 
on behalf of two of the veteran's daughters, M.L.[redacted] and 
M.E.[redacted].

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal in a manner that warrants some explanation.  The 
veteran currently receives Department of Veterans Affairs 
(VA) compensation benefits.  See rating decisions of June 
1994 and October 1996.  In February 1994, the appellant filed 
her claim of apportionment of the veteran's benefits on 
behalf of the veteran's daughters, M.L.[redacted], M.E.[redacted], and 
S.A.[redacted].  See 38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450 (1998).  In February 1995, the appellant also 
essentially claimed entitlement to a "special" 
apportionment based on hardship to the daughters.  See 
38 C.F.R. § 3.451 (1998).  In a May 25, 1995 decision, the VA 
Regional Office (RO) in Providence, Rhode Island (Providence 
RO) granted the appellant's claim for a special apportionment 
with respect to M.L.[redacted] and M.E.[redacted], effective July 1994.  By a 
July 1995 letter to the appellant, the Providence RO denied 
the appellant's claim for an apportionment on behalf of 
S.A.[redacted], due to S.A.[redacted]'s age.  See 38 U.S.C.A. § 101(4) (West 
1991) and 38 C.F.R. § 3.57 (1998).  The July 1995 letter 
notified the appellant of that decision and enclosed a VA 
Form 4107 ("Notice of Procedural and Appellate Rights"), 
but the appellant did not initiate an appeal of that 
decision.  Thereafter, in response to a letter from the 
veteran, received in April 1996, the Providence RO proposed 
to "terminate" (discontinue) the apportionment for M.L.[redacted] 
and M.E.[redacted], as reflected in a May 15, 1996 letter to the 
appellant.  See 38 C.F.R. § 3.105(h) (1998).  On July 8, 
1996, the RO entered a special apportionment decision which 
discontinued apportionment payments for M.L.[redacted] and M.E.[redacted] as 
of the date that apportioned moneys were last paid to the 
appellant (July 1, 1996).  The RO notified the appellant of 
that decision by a letter dated July 9, 1996, with an 
enclosed VA Form 4107.  See generally 38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999) (regarding Board jurisdiction), 
38 C.F.R. § 20.101 (1998) (same); and compare 38 U.S.C.A. 
§ 7104(b), 38 C.F.R. §§ 20.200, 20.302 (1998) (one year time 
limit for filing notice of disagreement (NOD) to initiate 
appeal in garden variety VA benefits matter) with 38 U.S.C.A. 
§ 7105A (West 1991), 38 C.F.R. §§ 20.3(o), 20.501, 20.502 
(1998) (60 day time limit for filing NOD in contested claims, 
including apportionment matters); see also Bailey v. West, 
160 F.3d 1360, 1368 (Fed. Cir. 1998) (equitable tolling 
principles applied to untimely notice of appeal of Board 
decision, notwithstanding 38 U.S.C.A. § 7266, where RO 
personnel misinformed veteran as to applicable time 
limitations for filing such notice).  The appellant initiated 
her appeal from the July 1996 termination decision by a NOD 
received in July 1996.  The Providence RO issued a statement 
of the case (SOC) on the matter in August 1996.  Later that 
month, the appellant perfected her appeal by submitting a VA 
Form 9 ("Appeal to the Board of Veterans' Appeals").  See 
also May 1997 supplemental SOC (SSOC) and July 1997 statement 
by appellant (reflecting her continued disagreement with the 
termination).  In January 1997, a hearing officer from the 
Providence RO conducted a hearing on the matter.  By a May 
1997 SSOC, the RO extended the apportionment by an additional 
month, from July 1, 1996 to August 1, 1996.  In July 1998, 
the undersigned Member of the Board conducted a hearing on 
the matter at the Providence RO.  In August 1998, the 
Providence RO transferred the claims file to the RO in 
Boston, Massachusetts for adjudication of a matter unrelated 
to the present appeal.  (References to "RO" will 
hereinafter refer to the Providence RO, unless otherwise 
indicated.)  



REMAND

The appellant contends, on behalf of M.L.[redacted] and M.E.[redacted], that 
the RO improperly terminated the apportionment of the 
veteran's benefits in July 1996.  However, before the Board 
can address the merits of her contention, the Board must 
address certain procedural and due process concerns raised by 
the record.  

In this regard, the Board notes that matters of 
apportionment, and ancillary matters such as proceedings to 
discontinue an apportionment, are simultaneously contested 
claims.  See 38 C.F.R. § 20.3(o) (1998).  As such, they are 
subject to "contested claims" procedures, and to special 
time limits for initiating and perfecting an appeal.  See 
38 U.S.C.A. §§ 7105(b), 7105A (West 1991); C.F.R. §§ 19.100 
et. seq.; 20.500 et. seq.; 20.713 (1998).  For example, "all 
interested parties" and their representatives, if any, will 
be specifically notified of the action taken by the agency of 
original jurisdiction (i.e., the RO, see 38 C.F.R. § 20.3(a)) 
in a simultaneously contested claim, and of the right to 
initiate an appeal and the time limit therefor, as well as 
hearing and representation rights.  38 C.F.R. § 19.100 
(1998); see 38 C.F.R. § 19.102 (1998).  The time allowed for 
the filing of a NOD with respect to such action shall be 
sixty days from the date notice of the adverse action is 
mailed.  38 U.S.C.A. § 7105A(a); 38 C.F.R. §§ 20.500, 20.501 
(1998).  Upon the filing of a NOD, "all parties" and their 
representatives, if any, will be furnished with a SOC, and 
the party in interest who filed a NOD will be allowed thirty 
days from the date of mailing such SOC in which to file a 
formal appeal.  38 U.S.C.A. § 7105A(b); 38 C.F.R. §§ 19.101, 
20.500, 20.501 (1998).  Extension of time to file a formal 
appeal may be granted for good cause shown, but with 
consideration of the interests of the other parties involved.  
Id.; see 38 C.F.R. §§ 20.501, 20.503 (1998).  If a hearing is 
scheduled for any party to a simultaneously contested claim, 
the other contesting claimants and their representatives, if 
any, will be notified and afforded an opportunity to be 
present.  38 C.F.R. § 20.713 (1998).  The appellant will be 
allowed to present opening testimony and argument.  Id.  
Thereafter, any other contesting party who wishes to do so 
may present testimony and argument.  The appellant will then 
be allowed an opportunity to present testimony and argument 
in rebuttal.  Cross-examination will not be allowed.  Id. 

The present case must be remanded because the RO failed to 
comply with the contested claims procedures at each point at 
which it was required to do so.  See 38 C.F.R. § 19.9 (1998).  
Specifically, when the RO discontinued the apportionment in 
July 1996, it did not properly notify the veteran and his 
representative of the action taken and the veteran's rights 
pertaining thereto.  (A September 18, 1996 letter from the RO 
to the veteran, with a copy to the representative, indicated 
that the apportionment had terminated, but did not 
"specifically" identify the decision involved.  38 C.F.R. 
§ 19.100.  Another September 18, 1996 letter from the RO to 
the veteran mentioned the termination, but was not sent to 
the veteran's representative.)  38 U.S.C.A. § 7105A(a); 
38 C.F.R. § 19.100 (1998).  After the appellant submitted her 
July 1996 NOD with the termination of the apportionment, the 
RO failed to issue copies of the August 1996 SOC to the 
veteran and his representative.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.101 (1998).  After the appellant submitted her 
August 1996 substantive appeal, the RO failed to communicate 
the substance of the appeal, via a "notice of appeal," to 
the veteran and his representative.  38 U.S.C.A. § 7105A(b); 
38 C.F.R. § 19.102 (1998).  When the RO scheduled the January 
1997 RO hearing and July 1998 Travel Board hearing (see 
notices of hearing dated December 1996, June 1998, and July 
1998), the RO failed to notify the veteran and his 
representative, and to afford the veteran the opportunity to 
be present at the hearing and proffer testimony and argument.  
38 C.F.R. § 20.713(a) (1998).  The RO failed to furnish the 
veteran and his attorney a copy of the May 1997 SSOC.  See 
38 C.F.R. § 19.100 (1998).  Thus, the RO should take the 
corrective action set forth in the indented remand 
instruction paragraphs.  See 38 C.F.R. §§ 19.9, 20.706 
(1998).

Additionally, the record presents a substantial question as 
to whether, for the times relevant to this claim, the veteran 
has paid child support payments, and if so, whether the 
appellant is in receipt of such payments.  For example, the 
veteran has indicated that for at least a portion of the 
period of time in question, certain obligors (VA and 
"unemployment") have withheld monies due to him and applied 
those monies to the benefit of his daughters.  See the 
veteran's May 1996 NOD.  On the other hand, during the 
January 1997 RO hearing, the appellant claimed that she has 
not received such payments, although she indicated that this 
might be due to withholding by one of her creditors, in the 
nature of a garnishment.  [January 1997 RO hearing transcript 
(Tr.) pp. 6-7.]  Under these circumstances, the Board 
believes it would be helpful for the parties to submit 
additional evidence addressing whether, at any time pertinent 
to this appeal, monies flowing from the veteran actually 
inured to the benefit of the appellant, M.L.[redacted], or M.E.[redacted], 
and if so, how the flow of such monies can be traced.  Also, 
because the appellant has indicated that she has not received 
any money from the veteran since October 1996, see, e.g., 
appellant's March 1997 statement, the RO should also ask the 
parties to provide additional financial information pertinent 
to the periods in question.  

Moreover, the record reflects that both the veteran and the 
appellant have each initiated appeals related to the 
apportionment of the veteran's benefits, but distinct from 
the present appeal, and that those appeals have not been 
perfected.  See [citation redacted].  These matters are 
addressed as follows.  

First, the May 25, 1995 letter from the RO to the appellant, 
which notified her of the grant of an apportionment, 
apparently did not contain any notice of her appellate rights 
- a matter of consequence because in May 1996, the appellant 
filed a statement expressing disagreement with the effective 
date assigned by the May 1995 apportionment decision.  See 
38 C.F.R. § 3.400(e) (1998) (provisions regarding effective 
date for apportionments).  She also indicated that on May 19, 
1996, VA personnel told her that she had one year from the 
date of the apportionment decision in which to object to the 
effective date (which, incidentally, is incorrect), and that 
prior to May 19, 1996, she did not know that she had such a 
time limitation.  Under the circumstances, the Board 
construes the appellant's May 1996 statement as a timely NOD 
with the May 1995 decision, regarding the effective date 
assigned therein.  See In re Fee Agreement of Hugh D. Cox, 
10 Vet. App. 361 (1997) (where RO decision letters did not 
include a statement of appellate rights, those decisions 
remained open, and the time for filing a NOD was tolled).  
Thus, the appellant has initiated a separate appeal regarding 
the assignment of an earlier effective date of the 
apportionment (i.e., the duration of the apportionment should 
be longer).  Consequently, the contested claim procedures 
require that the RO send a SOC on the matter of an earlier 
effective date to the appellant, the veteran, and the 
veteran's attorney (who replaced the veteran's former 
representative, the Massachusetts Department of Veterans 
Services, in February 1997).  However, the RO has failed to 
do so.  This is particularly significant in light of the 
appellant's continued assertion of entitlement to an earlier 
effective date, even after the RO's September 1996 decision, 
which granted an earlier effective date of March 1, 1994.  
See, e.g., July 1998 Travel Board hearing testimony [Travel 
Board hearing Tr. pp. 11-12].  This matter is remanded to the 
RO for prompt issuance of a SOC.

Second, the May 25, 1995 letter from the RO to the veteran, 
which notified him of the grant of an apportionment, 
contained a notice of his appellate rights (VA Form 4107), 
but that notice incorrectly informed him that he had one year 
from the date of the notification letter in which to submit a 
NOD with the apportionment decision.  Cf. 38 U.S.C.A. 
§ 7109A; 38 C.F.R. § 20.501 (party in contested claim 
proceeding has 60 days from notification of decision to file 
NOD).  See also April 8, 1996 letter from the RO to the 
veteran.  On April 22, 1996, the veteran submitted a 
statement in which he requested "an appeal" with respect to 
benefits for M.L.[redacted] and M.E.[redacted], and asserted that it was 
unfair to have dollar amounts "removed" from benefits he 
was receiving, including VA benefits.  He also alleged that 
"new" evidence would reflect that he experienced hardship.  
Under the circumstances, the Board construes the veteran's 
April 1996 statement as a timely NOD with the May 1995 
decision, regarding the grant of an apportionment, because 
the RO's May 1995 letter misinformed the veteran as to the 
time limit for filing a NOD with respect to that decision.  
See Bailey, 160 F.3d at 1368.  Thus, the veteran has 
initiated a separate appeal regarding the grant of 
apportionment (i.e., the appellant's entitlement to 
apportionment on behalf of M.L.[redacted] and M.E.[redacted]).  Consequently, 
the contested claim procedures require that the RO send a SOC 
on the matter of entitlement to apportionment to the veteran, 
the veteran's attorney, and the appellant.  However, the RO 
has failed to do so.  Although the RO responded to the 
veteran's April 1996 NOD by initiating a termination of the 
apportionment, see May 15, 1996 letter from RO to appellant 
and July 1996 decision, the July 1996 termination of 
apportionment only prospectively addresses the veteran's 
disagreement with the apportionment, and does not address 
benefits apportioned prior to July 1996.  This matter is 
remanded to the RO for prompt issuance of a SOC.

Third, in September 1996, the RO granted an earlier effective 
date (March 1, 1994) for the apportionment, and notified the 
veteran and the appellant.  The notification letter to each 
of them enclosed a VA Form 4107.  Cf. 38 U.S.C.A. § 7109A; 
38 C.F.R. § 20.501.  The notice to the veteran included a 
statement that due to the grant of an earlier effective date, 
he had been "paid too much," and that "[w]e'll let you 
know shortly how much you were overpaid."  In October 1996, 
the VA Debt Management Center in St. Paul, Minnesota sent a 
letter to the veteran (VA FL 4-47b-3), notifying him that he 
owed VA $2,100.00 due to a "recent reduction" in his 
compensation benefits.  The October 1996 letter included a 
notice to the veteran that he could dispute the amount or 
existence of the debt by appealing the decision underlying 
the debt to the Board.  It also notified him that he could 
request a waiver of overpayment.  In November 1996, the 
veteran submitted a statement to the Providence RO regarding 
the October 1996 letter, stating that he did not see how it 
was possible that he had been overpaid by $2,100, and that 
payment of that amount would be a hardship.  (A handwritten 
annotation on the letter, apparently made by RO personnel, 
reflects "Retroactive apportionment granted from 3/1/94 - 
7/1/96 A[ccount] R[eceivable] = $2100.")  In his letter, the 
veteran neither admitted that he owed any part of the $2,100 
nor requested a waiver of the putative overpayment.  Under 
these circumstances, the Board construes the veteran's 
November 1996 statement as a timely NOD with respect to the 
September 1996 grant of an earlier effective date for the 
apportionment.  See Bailey, 160 F.3d at 1368.  Thus, the 
veteran has initiated a separate appeal regarding the grant 
of an earlier effective date of the apportionment (i.e., the 
duration of the apportionment should be shorter).  In other 
words, the veteran has appealed not only the issue of the 
validity of the apportionment per se (see discussion of his 
May 1996 NOD, supra), but also, in the alternative, the issue 
of whether any apportionment granted should be assigned an 
earlier effective date.  Consequently, the contested claims 
procedures require that the RO send a SOC on the propriety of 
an earlier effective date be sent to the veteran, his 
attorney, and the appellant.  However, the RO has not done 
so.  In response to the NOD, the RO sent the veteran a 
December 1996 letter explaining why it had granted the 
earlier effective date, but it did not cite the evidence that 
the RO considered in its decision.  See generally 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 1999) (ROs must inform claimants of 
the evidence considered with respect to decision in 
question); 38 C.F.R. § 19.29 (1998) (same).  Moreover, even 
if the December 1996 letter is construed as an attempted SOC, 
the RO failed to notify the veteran as to how to ensure Board 
review of the September 1996 decision; or provide him with a 
VA Form 9, as required by 38 C.F.R. § 19.101; or send a copy 
of the December 1996 letter to the appellant.  This matter is 
remanded to the RO for prompt issuance of a SOC.

The Board notes that if, on remand, the RO grants the 
veteran's (unperfected) appeal regarding the appellant's 
entitlement to an apportionment, then that determination will 
simultaneously determine (a) the appellant's appeal regarding 
the propriety of the July 1996 termination, (b) the 
appellant's (unperfected) appeal regarding an earlier 
effective date for the apportionment, and (c) the veteran's 
(unperfected) appeal regarding an earlier effective date for 
the apportionment.  Thus, these claims are inextricably 
intertwined.  In any case, the RO should, to the extent 
reasonably possible, avoid piecemeal adjudication of these 
claims.  Therefore, before returning this case to the Board, 
the RO should complete the process for adjudicating the 
unperfected appeals.  

This case is REMANDED for the actions specified below.  It is 
imperative that all contacts with the veteran be through his 
attorney.

1.  The RO should provide written 
notification to the veteran and his 
attorney of the special apportionment 
decision of July 1996, which terminated 
the apportionment, and the May 1997 
decision extending the apportionment to 
August 1996.  The notification should 
inform the veteran of his right to 
appeal any aspect of those decisions, 
and his right to a hearing and other 
rights pursuant to 38 C.F.R. § 19.100.  
The RO should furnish the veteran and 
his attorney (a) copies of the August 
1996 SOC and May 1997 SSOC, containing 
only the information which directly 
affects the payment of the benefits 
which are the subject of the contested 
claim, see 38 C.F.R. §  19.101; (b) a 
"notice of appeal" containing the 
substance of the appellant's August 1996 
substantive appeal, see 38 C.F.R. 
§ 19.102 (1998); and (c) copies of the 
transcripts of the January 1997 RO 
hearing and the July 1998 Travel Board 
hearing.  The RO should place 
documentation of compliance with the 
foregoing in the claims file.

2.  The RO should issue, pursuant to the 
applicable contested claims procedures, 
a SOC for each of the following matters:  
(a) the veteran's (unperfected) appeal 
of the May 1995 special apportionment 
decision, regarding the appellant's 
entitlement to an apportionment, (b) the 
appellant's (unperfected) appeal of the 
May 1995 special apportionment decision, 
regarding an earlier effective date for 
the apportionment, and (c) the veteran's 
(unperfected) appeal of the September 
1996 special apportionment decision 
regarding an earlier effective date for 
the apportionment.  The RO should 
complete the process for adjudicating 
each of the foregoing matters, pursuant 
to the contested claims procedures, 
before returning the instant appeal to 
the Board.  

3.  The RO should ask the appellant and 
the veteran to submit evidence which 
might shed light on (a) whether, for the 
periods pertinent to this appeal, any 
monies due to the veteran have been 
withheld for the benefit of the 
appellant, M.L.[redacted], or M.E.[redacted], and (b) if 
so, how the flow of such monies can be 
traced.  The RO should also ask the 
appellant and the veteran to submit 
updated financial statements containing 
an itemized list of the parties' 
individual assets and monthly income and 
expenses, with respect to all pertinent 
periods, and particularly after August 
1, 1996.  See, e.g., 38 C.F.R. § 3.451 
(1998).  The RO should ask the parties 
to include with their updated statements 
copies of supporting documents for all 
pertinent periods (particularly after 
August 1, 1996), including any pertinent 
canceled checks, copies of pertinent 
bills, invoices, bank statements, as 
well as lease, loan, or mortgage 
agreements, to corroborate their 
assertions pertaining to monthly income 
(including sources thereof) and 
expenditures (including identification 
of payees).  The RO should ask each 
party to provide a statement as to 
whether they have shared housing 
expenses with any other individual, with 
respect to all pertinent periods 
(particularly after August 1, 1996), 
and, if so, whether such individual(s) 
pay(s) all or any portion of the 
expenses shown on that party's updated 
financial statement(s).  The RO should 
inform the parties that this development 
is being undertaken in an effort to 
provide VA with the information 
necessary to properly adjudicate the 
issue on appeal, and should notify them 
that their failure to cooperate in this 
effort may result in an adverse 
determination.  All materials obtained 
should be associated with the claims 
folder.

4.  The RO should contact the veteran 
and his attorney and ask the veteran 
whether he desires that the RO schedule 
another RO hearing for the appellant on 
her behalf (i.e., a hearing at which the 
appellant would appear and present 
evidence and argument, and, if she 
desires, rebuttal evidence and argument, 
see 38 C.F.R. § 20.713), so that the 
veteran and his attorney may also appear 
to provide evidence and argument, 
including evidence and argument that 
they might have provided at the January 
1997 RO hearing.
	a.  If the veteran does not so 
desire, then the RO need take no further 
action with respect to this remand 
instruction paragraph.
	b.  If the veteran desires that the 
RO schedule another RO hearing for the 
appellant, then the RO should contact 
the appellant and ask her whether she 
consents to another RO hearing on her 
behalf (i.e., a hearing at which the 
appellant would appear and present 
evidence and argument, and, if the 
veteran she desires, rebuttal evidence 
and argument, see 38 C.F.R. § 20.713).  
The RO should inform her that at such a 
hearing, the veteran and his attorney 
may also appear to provide evidence and 
argument, including evidence and 
argument that they might have provided 
at the January 1997 RO hearing.  The RO 
should also inform her that if she does 
not consent to a RO hearing conducted on 
her behalf, she risks losing the right 
to present evidence and argument at the 
hearing to rebut any evidence and 
argument presented at the hearing by the 
veteran, and that any RO hearing that 
might be conducted at the veteran's 
request (i.e., on his behalf), the 
veteran, not the appellant, will have 
the right of rebuttal.  Id.
		i.  If the appellant consents 
to another RO hearing, then the RO 
should schedule such a hearing and 
notify the appellant, the veteran, and 
the veteran's attorney of the scheduled 
hearing, and their right to attend and 
present testimony, other evidence, and 
argument.  See 38 C.F.R. § 20.713 
(1998).
		ii.  If the appellant does not 
consent to another RO hearing, then the 
RO should notify the veteran and his 
attorney of that fact, and offer the 
veteran the opportunity for a hearing 
before the RO.  If the veteran desires 
such a hearing, then the RO should 
provide notice of the scheduled hearing 
not only to the veteran and his 
attorney, but also to the appellant.  
Under no circumstances should the RO 
conduct a hearing with respect to the 
termination of apportionment unless all 
parties and their representatives, if 
any, are notified of the right to attend 
the hearing and present evidence and 
argument at the hearing.

5.  Thereafter, the RO should review the 
evidence in the claims folder and take 
adjudicatory action on the matter of the 
propriety of the termination of the 
apportionment of the veteran's 
compensation benefits.  If any benefit 
sought by the appellant is denied, a 
SSOC should be issued to both parties, 
and their representatives, if any, in 
accordance with applicable contested 
claims procedures.  The SSOC should 
contain a summary of the evidence 
received since the last SSOC was issued.  
The parties should be given 30 days to 
respond to the SSOC.  The RO may 
undertake additional development if 
necessary, consistent with the contested 
claims procedures.  

6.  Thereafter, the RO should contact 
the veteran and his attorney and ask the 
veteran whether he desires that the RO 
schedule another Travel Board hearing 
for the appellant on her behalf (i.e., a 
hearing at which the appellant would 
appear and present evidence and 
argument, and, if she desires, rebuttal 
evidence and argument, see 38 C.F.R. 
§ 20.713), so that the veteran and his 
attorney may also appear to provide 
evidence and argument, including 
evidence and argument that they might 
have provided at the July 1998 Travel 
Board hearing.
	a.  If the veteran does not so 
desire, then the RO need take no further 
action with respect to this remand 
instruction paragraph.
	b.  If the veteran desires that the 
RO schedule another Travel Board hearing 
for the appellant, then the RO should 
contact the appellant and ask her 
whether she consents to another Travel 
Board hearing on her behalf (i.e., a 
hearing at which the appellant would 
appear and present evidence and 
argument, and, if she desires, rebuttal 
evidence and argument, see 38 C.F.R. 
§ 20.713).  The RO should inform her 
that at such a hearing, the veteran and 
his attorney may also appear to provide 
evidence and argument, including 
evidence and argument that they might 
have provided at the July 1998 Travel 
Board hearing.  The RO should also 
inform her that if she does not consent 
to a Travel Board hearing conducted on 
her behalf, she risks losing the right 
to present evidence and argument at the 
hearing to rebut any evidence and 
argument presented at the hearing by the 
veteran, and that at any other Travel 
Board hearing that might be conducted at 
the veteran's request (i.e., on his 
behalf), the veteran, not the appellant, 
will have the right of rebuttal.  Id.
		i.  If the appellant consents 
to another Travel Board hearing, then 
the RO should schedule such a hearing 
and notify the appellant, the veteran, 
and the veteran's attorney of the 
scheduled hearing, and their right to 
attend and present testimony, other 
evidence, and argument.  See 38 C.F.R. 
§ 20.713 (1998).
		ii.  If the appellant does not 
consent to another Travel Board hearing, 
then the RO should notify the veteran 
and his attorney of that fact, and offer 
the veteran the opportunity for a Travel 
Board hearing.  If the veteran desires 
such a hearing, then the RO should 
provide notice of the scheduled hearing 
not only to the veteran and his 
attorney, but also to the appellant.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The parties need take no 
further action until they are informed of the need for 
action, but they may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purposes of this remand are to procure 
clarifying data and to comply with the governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

